Case 19-32231-jal    Doc 350    Filed 09/21/20   Entered 09/21/20 16:39:05     Page 1 of 1




                          UNITED STATES BANKRUPTCY COURT
                                      FOR THE
                           WESTERN DISTRICT OF KENTUCKY

IN RE:                                 )
                                       )
Insight Terminal Solutions, LLC et al1 )
                                       )
                                       )           CASE NO. 19-32231
                                       )          (Jointly Administered)
                            Debtor(s)  )
______________________________________


                                         ORDER

         The above Chapter 11 came before the Court on September 15, 2020 regarding

the Motion of Sierra Club’s Motion for Leave to file an Amicus Brief and Request for

one-day extension of time filed by Interested Parties, Sierra Club, Utah Chapter of the

Sierra Club filed on September 15, 2020 (doc. #335). The Court having considered

statements of counsel, and being otherwise sufficiently advised,

         IT IS HEREBY ORDERED that the Motion of Sierra Club’s Motion for Leave to file

an Amicus Brief and Request for one-day extension for time, be and hereby is,

DENIED.



kg                                                      Dated: September 21, 2020
